Case 20-10343-LSS Doc5586 Filed 07/15/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,! Case No. 20-10343 (LSS)
Debtors. (Jointly Administered)
AFFIDAVIT OF SERVICE

 

I, Randy Lowry, am employed by Omni Agent Solutions, the Court appointed claims and noticing
agent for the Debtor in the above-captioned case. I hereby certify that on July 13, 2021 I caused true and
correct copies of the following document(s) to be served via first-class mail, postage pre-paid to the
names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Scheduled Claim (re: Docket No. 5558)

Dated: July 13, 2021 fP~ an

Randy Lowry

Omni Agent Solutions

5955 DeSoto Avenue, Suite #100
Woodland Hills, CA 91367

{State of California }

{ } ss.
{County of Los Angeles }

AN ‘|
Subscribed and sworn to (or affirmed} before me on this \% day of _, 20 o , by Randy
Lowry, proved to me on the basis of satisfactory evidence to be the person(s¥ who appeared before me.

4 or DARLEEN SAHAGUN
/ a h fy\ Notary Public ~ California

t Oe oe Los Angeles County
Notary Pubire~ ay, g SEE — Commission # 2230950
ty <

in My Comm. Expires Feb 11, 2022 p

 

 

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Transferor:

Transferee:

Addressee:

Case 20-10343-LSS Doc 5586 Filed 07/15/21

EXHIBIT A

Siffron

c/o Accounting Department
Attn: Cori Ward

8181 Darrow Rd
Twinsburg, OH 44087-2303

Argo Partners

Re: Siffron

Attn: Matt Friend

12 W 37" St, St 900
New York, NY 10018

SIFFRON
8181 DARROW RD
TWINSBURG, OH 44087-2303

Page 2 of 2
